DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.

Applicant has amended Claims 1 and 5. Claims 1 – 6 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered.

With regards to the previous 103 rejections, applicant argues that neither Konno nor 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (hereafter “Konno” – JP 2003/343456) in view of Sakamoto et al. (hereafter “Sakamoto” – JP H11-159481).

With regards to Claim 1:

Konno discloses a scroll compressor (see Figure 7) comprising: a fixed scroll (fixed scroll 7, Figure 3) including a fixed scroll wrap (wrap portion 7b); and a movable scroll (turning scroll 8, Figure 2) including a movable scroll wrap (wrap portion 8b), wherein the fixed scroll wrap includes: 

a fixed spiral portion (wrap portion 7b) having a spiral shape (Paragraph 25: “composed of an involute curve”); and a fixed arcuate portion (arc 22) having an arcuate shape (Paragraph 25), the fixed arcuate portion being smaller in radius of curvature than the fixed spiral portion (Paragraphs 24, 26: “a radius smaller than the radius of the involute curve”), 

the movable scroll wrap (wrap portion 8b, Figure 2) includes: a movable spiral portion (wrap portion 8b) having a spiral shape (Paragraph 24: “composed of an involute curve”; and a movable arcuate portion (arc 20) having an arcuate shape, the movable arcuate portion being smaller in radius of curvature than the movable spiral portion (Paragraph 24: “an arc 20 having a radius smaller than the radius of the involute curve”),

an arcuate portion side surface clearance (portion 23b1, Figure 5) is defined by the fixed arcuate portion and one of the movable spiral portion and the movable arcuate portion, or is defined by the movable arcuate portion and one of the fixed spiral portion and the fixed arcuate portion, and

a spiral portion side surface clearance (portion 24b1, Figure 5) is defined by the fixed spiral portion and the movable spiral portion.

Konno does not explicitly disclose the arcuate portion side surface clearance is larger than the spiral portion side surface clearance and the arcuate portion side surface clearance being measured at a tip of one of the fixed arcuate portion and the movable arcuate portion. Sakamoto (Figure 1) teaches a scroll compressor having a fixed scroll (21) and an orbiting scroll (25). Sakamoto goes on to teach that, due to thermal expansion, the clearances (arcuate portion side surface clearances S2, S4) corresponding to the radially inner most abutments of the two scrolls (sections B2 and C2 in Figure 2 and 3) are larger than the clearances of the two scrolls at a radially more outward position (spiral portion side surface clearances at sections B1, C1, respectively, see Paragraphs 41, 44), where the arcuate portion side surface clearances are those in which either the one of the movable spiral portion and the movable arcuate portion is in a closest proximity to the fixed arcuate portion or the one of the fixed spiral portion and the fixed arcuate portion is in a closest proximity to the movable arcuate portion, and the spiral portion side surface clearance is where the fixed spiral portion is in a closest proximity to the movable spiral portion (as seen in Figure 1, clearances at S2, 24, which are most radially inward, corresponding to the arcuate portion, are larger than clearances in the very next radially outer wrap clearance location as depicted in annotated Figure 1 below, clearance “A” larger than clearance “B”). the arcuate portion side surface clearance larger than the spiral portion side surface clearance. Since the arcuate portion side surface clearance is more radially inward and exposed to higher temperatures, making this clearance larger would avoid undesired contact between the scrolls during operation upon thermal expansion of the arcuate portions. 


    PNG
    media_image1.png
    346
    728
    media_image1.png
    Greyscale


With regards to Claim 2:

The Konno modification of Claim 1 does not explicitly teach a ratio of the arcuate portion side surface clearance to the spiral portion side surface clearance is equal to or more than 1.2. However, this ratio is regarded as a result effective variable, i.e. variable which achieves a recognized result. As discussed in the rejection of Claim 1, Sakamoto sizes the clearances based on thermal expansion during operation. The actual amount of expansion would be based on the material of the scrolls and the temperature of the scrolls. As per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" and that “the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”. In this case, 

With regards to Claim 3:

The Konno modification of Claim 1 does not explicitly teach at least one of a ratio of a thickness of the fixed arcuate portion to a thickness of the fixed spiral portion and a ratio of a thickness of the movable arcuate portion to a thickness of the movable spiral portion is equal to or more than 1.2. As per Sakamoto, the method in which the clearance size is controlled is based on a reduction in thickness of the radially inward scroll wrap portions relative to the more radially outward portions (Paragraphs 33, 37 of Sakamoto). While no ratio of the thickness is described, the ratio of the thickness directly determines the ratio of the clearances as per Sakamoto and can thus be regarded as a result effective variable in the same manner as described in the rejection of Claim 2 above. Sakamoto sizes the clearances based on thermal expansion during operation. The actual amount of expansion would be based on the material of the scrolls and the temperature of the scrolls. As per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" and that “the 

With regards to Claim 4:

The Konno modification of Claim 1 teaches the spiral portion side surface clearance is a larger one of: an A chamber side surface clearance defined by an inner line of the fixed scroll wrap and an outer line of the movable scroll wrap; and a B chamber side surface clearance defined by an outer line of the fixed scroll wrap and an inner line of the movable scroll wrap (see Figure 1 of Sakamoto, the clearance corresponding to sections B1 and C1, i.e. the two clearances in Figure 1 that have no Sn labeling correspond to either an A chamber side surface clearance defined by an inner line of the fixed scroll wrap or an outer line of the movable scroll wrap; and a B chamber side surface clearance defined by an outer line of the fixed scroll wrap and an inner line of the movable scroll wrap, and both are described as being less than the clearances at the radially inward sections of B2, C2 where the arcuate portions would be, see Figure 1 and Paragraphs 41, 44).

With regards to Claim 5:

The Konno modification of Claim 1 does not explicitly teach a fixed loose portion and a movable loose portion. Sakamoto teaches the fixed scroll (21) further includes a fixed loose portion (section B3, Figure 2) on its end opposite to the fixed arcuate portion, the fixed loose portion being adjacent to the fixed spiral portion, or the movable scroll (25) further includes a movable loose portion (section C3, Figure 3) on its end opposite to the movable arcuate portion, the movable loose portion being adjacent to the movable spiral portion, a loose portion side surface clearance (clearances S3, S5, Figure 1) is defined by the fixed loose portion and one of the movable spiral portion and the movable loose portion, or is defined by the movable loose portion and one of the fixed spiral portion and the fixed loose portion (as seen in Figure 1 of Sakamoto), and the loose portion side surface clearance (clearances S3, S5, of sections B3, C3, Figure 1) is larger than the spiral portion side surface clearance (spiral portion side surface clearances at sections B1, C1, respectively, see Paragraphs 41, 44). Sakamoto teaches that due to temperature distributions, these outer loose portions also tend to deform in the opposite directions as that of the inner arcuate portions (see deformation example in Figure 15 of Sakamoto). In order to avoid undesired contact between the scrolls (Paragraph 29 of Sakamoto) which may lead to premature wear and performance problems, it would have been obvious to one of ordinary skill in the art to modify the system of Konno by making the loose portion side surface clearance be larger than the spiral portion side surface clearance. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (hereafter “Konno” – JP 2003/343456) in view of Sakamoto et al. (hereafter “Sakamoto” – JP H11-159481), further in view of Nakano et al. (hereafter “Nakano” – US 2016/0348677).

With regards to Claim 6:

The Konno modification of Claim 1 is silent as to the refrigerant used and thus does not teach the scroll compressor being configured to compress a refrigerant higher in discharge temperature than an R410A refrigerant. Nakano teaches a scroll compressor using R32 as a working fluid refrigerant (see Paragraph 37 and Claim 8). By applicant’s own admission in Page 9 of the present specification, R32 has a discharge temperature which may be higher than that of R410A. Both refrigerants are known to be used in scroll compressors. MPEP 2143(B) teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, R32 is known to be used in scroll compressors of refrigeration systems. Since Konno (Paragraph 9) is also used in a refrigeration system, it would have been obvious to one of ordinary skill in the art to modify the system of Konno by using R32 as the refrigerant in order to yield 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, November 12, 2021